Nationwide Variable Insurance Trust Neuberger Berman NVIT Multi Cap Opportunities Fund Supplement dated January 31, 2013 to the Summary Prospectus dated April 30, 2012 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. Effective January 16, 2013, the Summary Prospectus is amended as follows: The information under the heading “Portfolio Manager” on page 3 of the Summary Prospectus is deleted in its entirety and replaced with the following: Portfolio Manager Title Length of Service with Fund Richard S. Nackenson Managing Director and Senior Portfolio Manager, Neuberger Berman Since 2013 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
